DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Examiner’s Note
The Examiner acknowledges the cancellation of claims 1 – 34 and the addition of claims 35 – 50.

Claim Objections
Claim 35 is objected to because of the following informalities:  
“plasticiser” should be “plasticizer.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 – 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 35 recites “…and optionally at least one plasticiser WA in an amount less than 1 wt.% based on the weight of the film A…” The claimed range suggests the amount of plasticizer in film A is in the range of 0 to less than 1 wt.%. The term “optionally” could be interpreted to mean the presence of plasticizer is optional. However, the claim range already covers that option, which would make the term “optionally” redundant. 
The alternative interpretation of the word “optionally” in this claim would be to interpret the entire limitation as optional (not required), and therefore any amount of plasticizer in film A would be acceptable to meet the requirements of claim 35. Therefore, Applicant’s use of the term “optionally” in claim 35 is indefinite.
Claims 36 – 50 are dependent on claim 35 and therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 & 37 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete (US 2016/0243796 A1), in view of Keller (US 2016/0339676 A1).
With regard to claim 35, Mannheim Astete teaches a laminated glass (paragraph [0001]) comprising two sheets of glass laminated to teach other by an adhesive film (paragraph [0028]). The adhesive film comprises at least one film B (one interlayer sheet and performance film together) containing a polymer (paragraph [0043]). The laminated glass has an obscuration area with at least one transparent area embedded therein (paragraph [0034] and Figure 1), wherein the obscuration area is provided by a film A (second interlayer sheet) containing a polymer (paragraph [0043]). Film A is positioned in contact with film B (paragraph [0043]). The obscuration area has at least one transparent area provided by a printed or coated layer on at least one surface of a film A, wherein the transparent areas are not provided with a printed or coated layer (paragraphs [0032], [0034], [0043], & [0086]).
Mannheim Astete does not teach that the interlayer materials are polyvinyl acetal or the plasticizer content within said polyvinyl acetal layers.
Keller teaches a penetration resistant laminated glass is obtained by laminating at least one film A containing polyvinyl acetal PA and optionally at least one plasticizer WA and at least one film B containing polyvinyl acetal PB and at least one plasticizer WB between two glass sheets (abstract & paragraphs [0039] & [0052]). The polyvinyl acetal composition depends on the desired amount of adhesion control, surface chemistry of the glass sheets, and impact performance (paragraph [0006]).
Prior to lamination, the amount of plasticiser WA in film A is less than 16% by weight, more preferably is 0.0 – 8 wt.% (paragraph [0030]), and the amount of plasticiser WB in film is at least 16 wt.%,and more preferably 22 – 32% by weight plasticizer (paragraph [0029]) & abstract). Film A is produced separately from B (for example extruded or solvent cast) and has either no plasticiser at all or sufficiently small proportion of plasticiser so that subsequent functionalization and processing is not adversely influenced (paragraph [0033]). A reduced plasticizer content has good penetration resistance properties (paragraph [0011]). A pigmented layer may be applied to or carried by film A (paragraph [0040]).
Therefore, based on the teachings of Keller, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyvinyl acetal material for the plastic films taught by Mannheim Astete due to its impact performance, surface chemistry with the glass sheets, and adhesive control properties. Additionally, based on the teachings of Keller, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate 22 wt.% or greater plasticizer in Film B and less 0 – 0.8 wt.% plasticizer in Film A for achieving good penetration resistance without adversely influencing the processing of the film.

With regard to claim 37, Mannheim Astete teaches that film A is of the size of the obscuration area (paragraph [0043] and figure 1, where film A is not limited to the size of the obscuration area).
With regard to claim 38, Mannheim Astete teaches that film A has the same size as film B (paragraph [0043] & Fig 1).
With regard to claim 39, Mannheim Astete teaches that the edges of at least one glass sheet are at least in part provided with an obscuration band 32 (paragraph [0093]).
With regard to claim 40, Mannheim Astete teaches that the obscuration band comprises at least in part, of a black frit coating (paragraph [0086]) on at least one surface of at least one glass sheet (paragraph [0043] and figure 9), where the frit coating is adjacent to a glass surface.
With regard to claim 41, Mannheim Astete teaches that the obscuration band is provided at least in part by film A (paragraph [0093] and figure 9), where the obscuration band is adjacent to film A.
With regard to claim 42, Keller teaches the thickness of film A is 10 – 250 µm (paragraph [0032]) and thickness of film B is 450 – 2500 µm (paragraph [0034]). The thickness ratio of film A to film B is in the range of 0.004 – 0.55, which overlaps with Applicant’s claimed range of less than 0.2.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 43, as discussed above for claim 35, Keller teaches the adhesive film is formed of two interlayer films consisting of one film A and film B (paragraph [0036]).
With regard to claim 44, Keller teaches film B has a wedge-shaped thickness profile (paragraph [0087]).
With regard to claims 45 – 46, Mannheim Astete teaches that at least one transparent area of the obscuration area is provided with a rain sensor (paragraph [0019]) or a camera (paragraph [0022]) positioned at or on one surface of a glass sheet (paragraph [0019]).
With regard to claim 47, Mannheim Astete teaches a windowscreen (paragraph [0028]) for a car, comprising a laminated glass of claim 35 (paragraph [0001]).
With regard to claim 48, Keller teaches the film A in its starting state does not contain any plasticizer and after lamination contains plasticizer WB from film B in an equilibrium amount (paragraph [0028]). In other words, plasticizer WB migrates from the polyvinyl acetal of film B into the polyvinyl acetal of film A.
With regard to claim 49, as discussed above for claim 35, Keller teaches the amount of plasticizer in film A may be as little as zero wt.% (paragraph [0030]).
With regard to claim 50, Keller teaches the thickness of film A is 10 – 250 µm (paragraph [0032]), which includes Applicant claimed thickness of film A of 50 – 80 µm.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete & Keller, as applied to claim 35 above, and further in view of Greb et al. (US 2015/0217547 A1).
With regard to claim 36, Mannheim Astete teaches the printed or coated layer (paragraph 0032), but does not teach the ink material.
Greb teaches a glass laminate product where a carbon black material (paragraph 0028) is used for printing on the interlayer for conductive structure or a heat radiation-shielding layer (paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include carbon black material as the pigment material of the printed or coated layer because carbon black can be used as a conductive structure or a heat radiation-shielding layer.

Response to Arguments
Applicant argues, “One can simply not replace the performance film of Mannheim with acoustic film of Lu, because Mannheim teaches that printing on such films is not useful” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Mannheim Astete teaches previous ineffective practice of applying a black enamel frit obscuration using a butyl adhesive strip windshield mounting systems due to poor safety performance (paragraphs [0001] – [0004]). However, Mannheim Astete teaches various types of plastic films are in common use and an obscuration can be printed on either or both sides of the interlayer sheets (paragraph [0048]), but does not specify the type of plastic used. 
Lu and Keller both teach the use of polyvinyl acetal interlayers, such, polyvinyl butyral (PVB). The material discouraged by Mannheim Astete is “butyl,” which is also referred to as “butyl rubber,” “isobutylene isoprene rubber,” or “IIR,” and is a copolymer of isobutylene and isoprene. This is a completely different material than the polyvinyl butyral taught by Lu and Keller.

Applicant argues, “Furthermore, even if Mannheim were combinable with Lu, the combination would not teach or suggest the claimed invention, where the laminating film A on which the obscuration band is printed, contains less than 1 wt% of plasticizer. The minimum amount of plasticizer taught by Lu is 10 parts per hundred, which is approximately 9 wt.%” (Remarks, Pg. 6).
Applicant argues, “Former claims 15 and 32 (now claims 35 and 49) contained the limitation that film A contain less than 1 wt.% plasticizer or no plasticizer at all prior to lamination. The Examiner has treated these limitations as a process limitation in a product claim, but that is not correct. As indicated in the case of In re Nordt Dev. Co. LLC, 881 F.3d 1371 (Fed Cir 2018), when a claim limitation could be interpreted as a defining limitation or as a process limitation, it is presumed to be definitional. Here, the laminate of claim 15 is defined as having initially, a film A which contain less than 1% of plasticizer. While this unconsolidated laminate may not have been equilibrated to its final equilibrium plasticizer content as between film A and the more heavily plasticized laminating films, it is still a laminate, and it is a laminate composed of the virtually plasticizer free laminating film A prior to consolidation. Moreover, this limitation cannot be a process limitation, as process limitations are required to be positive process steps, whereas there is no process step involved here. The amount of plasticizer contained in film A prior to lamination is definitional with respect to the composition of film A” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendments to the claims, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mannheim Astete & Keller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781